Citation Nr: 0929420	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for type 2 diabetes mellitus with erectile 
dysfunction, for the period of time prior to August 19, 2005.

2.  Entitlement to a disability rating in excess of 20 
percent for type 2 diabetes mellitus with erectile 
dysfunction, for the period of time subsequent to August 18, 
2005.

3.  Entitlement to a disability rating in excess of 10 
percent for diabetic neuropathy of the right upper extremity.  

4.  Entitlement to a disability rating in excess of 10 
percent for diabetic neuropathy of the left upper extremity.

5.  Entitlement to a disability rating in excess of 10 
percent for diabetic neuropathy of the right lower extremity.

6.  Entitlement to a disability rating in excess of 10 
percent for diabetic neuropathy of the left lower extremity.

7.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from June 1970 
to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for diabetes mellitus and the related disabilities 
of hypertension and diabetic peripheral neuropathy and 
assigned initial disability ratings.  That rating decision 
also denied service connection for PTSD.  A June 2006 rating 
decision denied entitlement to TDIU and increased the rating 
for diabetes mellitus with erectile dysfunction to 20 percent 
effective August 19, 2005.  

The Board has rephrased the issues above with respect to the 
disability ratings assigned for diabetic neuropathy of the 
extremities.  Ever since service connection has been granted, 
each extremity has received a separate, 10 percent, 
disability rating.  However, the information provided to the 
veteran in the form of rating decisions, notice letters, 
Statements of the Case (SOC), and Supplemental Statements of 
the Case (SSOC) have all combined the issues with respect to 
the upper and lower extremities.  The Board rephrased the 
issues to reflect that the veteran is receiving a separate 
disability rating for each upper and lower extremity in the 
June 2008 decision and remand.  However, the March 2009 SSOC 
issued by the Remand and Development Team again combined the 
issues involving the Veteran's service-connected diabetic 
neuropathy in to two issues involving the upper and lower 
extremities.  The Board has again rephrased the issues above 
to accurately reflect the disabilities and ratings that are 
at issue.  

The case was previously before the Board in June 2008, when 
it was remanded for examination of the veteran and medical 
opinions.  Unfortunately, additional development is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran's claim is for increased initial disability 
ratings for his diabetes mellitus, along with the associated 
peripheral neuropathy.  He filed his claim for service 
connection in August 2002.  On the claim form, he indicated 
that he received all his treatment for his claimed diabetes 
mellitus at VA medical center (VAMC) Tuscaloosa, Alabama.  He 
did not indicate any specific dates of treatment.  The 
earliest medical evidence previously of record was an Agent 
Orange examination dated in August 1998 and the earliest 
evidence specifically related to diabetes mellitus was a VA 
Compensation and Pension examination dated December 2002.  In 
June 2008, the Board remanded the claim for a Compensation 
and Pension examination to be conducted in relation to the 
claim for an increased disability rating for the service-
connected diabetes mellitus.  In November 2008, the VA 
examination was conducted.  The examining physician indicated 
that the Veteran reported that he was diagnosed with diabetes 
mellitus in 2000 and that he had been on oral hypoglycemic 
medication since the initial diagnosis.  However, the VA 
medical evidence of record reveals that the Veteran was not 
placed upon oral hypoglycemic medication until 2005.  Remand 
is required so the Veteran's VA records from the period of 
time prior to December 2002 may be obtained.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Recent 
treatment records should also be associated with the claims 
folder.  

The November 2008 diabetes Compensation and Pension 
examination report indicates that the Veteran had type 2 
diabetes mellitus along with diabetic neuropathy of the 
extremities.  However, the accompanying November 2008 VA 
Compensation and Pension neurology examination report does 
not indicate that the medical evidence supports a diagnosis 
of diabetic neuropathy of the extremities.  The November 2008 
diabetes Compensation and Pension examination report also 
indicates that the Veteran has visual symptoms related to 
diabetes mellitus.  However, prior VA eye examination reports 
do not indicate the presence of a diabetic related eye 
disorder.  These inconsistencies must be resolved in order to 
correctly rate the Veteran's service-connected diabetes 
mellitus.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The Veteran asserts that his PTSD is related to an inservice 
personal assault, which to date has not been corroborated.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD may encompass claims for service 
connection for all psychiatric disabilities. Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, other 
psychiatric diagnoses of depressive disorder, major 
depression and a delusional disorder have been provided.  
Accordingly, another examination and opinion is necessary as 
to whether any current psychiatric disorder is related to the 
Veteran's service.

Action on the issue of entitlement to TDIU is deferred 
pending development and readjudication of the other issues on 
appeal as the outcome of those issues may have a bearing on 
the TDIU claim.   

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of the 
Veteran's VA medical records for all 
treatment for the period of time from 
January 2000 to January 2003 from VAMC 
Tuscaloosa, Alabama.  Specifically, 
include in the request the Veteran's 
pharmacy records for all medication 
prescribed to him during this period of 
time.  In addition, associate with the 
claims folder any VA treatment records 
dating from September 11, 2008.  All 
information obtained should be made part 
of the file.  

2. Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The claims folder must be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should determine the nature and 
extent of any currently demonstrated 
acquired psychiatric disorder and provide 
an opinion as to whether or not any 
diagnosed disability is at least as likely 
as not (a probability of 50 percent or 
greater) related service .  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  A complete rationale for 
all opinions expressed should be provided 
in the examination report. 

3.  Following the development outlined in 
Step 1, the veteran should be accorded the 
appropriate VA examination for peripheral 
neuropathy.  The report of examination 
should include a detailed account of all 
manifestations of the diabetic peripheral 
neuropathy of each extremity found to be 
present  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
specifically requested to indicate if 
possible, the severity level of the 
veteran's diabetic peripheral neuropathy 
in each extremity.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

4.  Following the development outlined in 
Step 1, the veteran should be accorded a 
VA eye examination.  The report of 
examination should include a detailed 
account of all manifestations of the 
diabetic eye abnormalities found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
specifically requested to indicate if the 
Veteran does, or does not have, eye 
current disorders which are related to the 
service-connected diabetes mellitus.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  Following the development outlined 
above, the veteran should be accorded the 
appropriate VA examination for diabetes 
mellitus.  The report of examination 
should include a detailed account of all 
manifestations of the diabetes mellitus 
found to be present  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is specifically requested to 
indicate:

Does the veteran have episodes of 
ketoacidosis, hypoglycemic 
reactions requiring 
hospitalization?

Is regulation of activities 
(avoidance of strenuous 
occupational and recreational 
activities) required? 

The claims folder must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.  The examiner 
is requested to review the neurology and 
eye examination reports ordered below 
prior to indicating a final diagnosis and 
assessment of the Veteran's diabetes.  

6.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

